Case: 22-1651   Document: 6     Page: 1   Filed: 05/25/2022




          NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                ______________________

                R. WAYNE JOHNSON,
                  Claimant-Appellant

                           v.

    DENIS MCDONOUGH, Secretary of Veterans
                    Affairs,
              Respondent-Appellee
             ______________________

                      2022-1651
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 21-8317, Judge Amanda L.
Meredith.
                ______________________

                       ORDER
   The appellant having failed to pay the docketing fee
required by Federal Circuit Rule 52(a)(1) within the time
permitted by the rules, it is
Case: 22-1651   Document: 6   Page: 2   Filed: 05/25/2022




2                               JOHNSON V. MCDONOUGH



    ORDERED that the notice of appeal be, and the same
hereby is, DISMISSED, for failure to prosecute in
accordance with the rules.




                                FOR THE COURT

May 25, 2022
   Date                         /s/ Peter R. Marksteiner
                                Peter R. Marksteiner
                                Clerk of Court


ISSUED AS A MANDATE: May 25, 2022